DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Response to Requirement for Restriction/Election
Applicant's election without traverse of Species I in the reply filed on 5 August 2020 is acknowledged. 
Information Disclosure Statement
	The information disclosure statement, filed 27 February 2018, complies with the provisions of 37 CFR 1.97, 1.98. It has been placed in the application file, and the information referred to therein has been considered as to the merits1.  An initialed and dated copy of Applicant’s IDS form 1449- Paper No 20180227, is attached to the instant Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module,” “engine,” “classifier” in claims 9, 14 and 16-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of instant patent US 9,798,943.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.

a)    segmenting, by a first OCR engine [[(110)]], the character string into one or more segments (claim 1, limitation (i)); 
b)    determining, by the first OCR engine [[(110)]], one or more hypotheses on at least one segment of the character string, each hypothesis being associated with a probability (claim 10); 
c)    subsequently to determining one or more hypotheses on each segment of the character string, identifying a segment of the character string for further processing (claim 1, limitations (a)-(c); and 
d)    applying, by a second OCR engine [[(120)]], a second OCR to the identified segment (claim 1, limitations (ii)-(iii)).
b.	Regarding claim 14, claim 10 of the conflict patent discloses a system [[(100)]] for optical character recognition, OCR, of a character string in a text image [[(10)]], the system [[(100)]] comprising:
a first OCR engine [[(110)]] comprising (claim 1, limitation (i)): 
a first segmentation module [[(112)]] configured for segmenting the character string into one or more segments (claim 1, limitation (i)); and 
a first classifier [[(114)]] configured for determining one or more hypotheses on at least one segment of the character string, each hypothesis being associated with a probability (claim 10); 
a second OCR engine [[(120)]] (claim 1, limitation (ii)) comprising:


a second segmentation module [[(123)]] and a second classifier [[(124)]] configured for applying a second OCR to the identified segment (claim 1, limitation (c)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 16-17 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Collet et al. (US 2015/0356365 A1).
a.	Regarding claim 1, Collet discloses a computer implemented method for optical character recognition, OCR, of a character string in a text image [[(10)]], the method comprising the steps of: 
a)    segmenting, by a first OCR engine [[(110)]], the character string into one or more segments (Collet discloses a first single character classification that has a segmentation feature into several strings at Fig. 3-301 and Fig. 5 and ¶¶0126 and 128-130);
b)    determining, by the first OCR engine [[(110)]], one or more hypotheses on at least one segment of the character string, each hypothesis being associated with a probability (Collet discloses that “several hypotheses 302A on the ID of the character represented by the 
c)    subsequently to determining one or more hypotheses on each segment of the character string, identifying a segment of the character string for further processing (Collet discloses that “[a] verification step 303 checks if the one or several hypotheses 302A on the ID of the character verifies at least one condition in a list of one or several conditions” at Fig. 3-303 and ¶0112); and 
d)    applying, by a second OCR engine [[(120)]], a second OCR to the identified segment (Collet discloses second single character classification at Fig. 3-305 and ¶¶0113-0114).
b.	Regarding claim 2, Collet discloses a method according to claim 1, wherein the method further comprises the steps of: 
subsequently to applying the second OCR to the identified segment, identifying a further segment of the character string for further processing, said further segment being in the part of the character string following the identified segment (Collet discloses that “The output of the single character classification 305 designed for Latin characters is one or several hypotheses 306A on a Latin ID of the character on the segmentation part 351, associated with weights 306B. In an embodiment of the present invention, weights 306B are numbers in the interval [0,255], where the number 0 indicates an excellent match between an ID hypothesis and the segmentation part 351 and the number 255 indicates a very bad match between an ID hypothesis and the segmentation part 351” at Fig. 3-305 and ¶0119); and 
applying, by the second OCR engine [[(120)]], a second OCR to the further segment (Collet discloses that “The output of the single character classification 305 designed for Latin characters is one or several hypotheses 306A on a Latin ID of the character on the segmentation part 351, associated with weights 306B. In an embodiment of the present invention, weights 306B are numbers in the interval [0,255], where the number 0 indicates an 
c.	Regarding claim 3, Collet discloses wherein step d) is performed subsequently to having identified each segment of the character string for further processing (Collet discloses that “The output of the single character classification 305 designed for Latin characters is one or several hypotheses 306A on a Latin ID of the character on the segmentation part 351, associated with weights 306B. In an embodiment of the present invention, weights 306B are numbers in the interval [0,255], where the number 0 indicates an excellent match between an ID hypothesis and the segmentation part 351 and the number 255 indicates a very bad match between an ID hypothesis and the segmentation part 351” at Fig. 3-305 and ¶0119).
d.	Regarding claim 4, Collet discloses a method according to claim 1, wherein step c) comprises the steps of:
determining, for said identified segment, [[the]] a highest probability associated with said identified segment (Collet discloses that “[t]he output of the weight scaling step 307 is the hypotheses 308A on Latin ID of the character on the segmentation part, which are the same as the Latin ID hypotheses 306A, but associated now with transformed Latin probabilities 308B that can be compared directly with the probabilities 302B that the hypotheses 302A on the Asian ID of the character are correct. The one or several hypotheses 308A on Latin ID of the character on the segmentation part with their associated probabilities 3086 are an output of the combination step 390” at Fig. 3-308B and ¶0121); and 
identifying said segment as a segment to be processed further if said highest probability is below a predetermined highest likelihood threshold (Collet discloses that “[t]he output of the weight scaling step 307 is the hypotheses 308A on Latin ID of the character on the segmentation part, which are the same as the Latin ID hypotheses 306A, but associated now with transformed Latin probabilities 308B that can be compared directly with the probabilities 
e.	Regarding claim 5, Collet discloses a method according to claim 4, wherein step c) comprises the steps of: 
determining, for said identified segment, a second highest probability associated with said identified segment (Collet discloses that “[t]he output of the weight scaling step 307 is the hypotheses 308A on Latin ID of the character on the segmentation part, which are the same as the Latin ID hypotheses 306A, but associated now with transformed Latin probabilities 308B that can be compared directly with the probabilities 302B that the hypotheses 302A on the Asian ID of the character are correct. The one or several hypotheses 308A on Latin ID of the character on the segmentation part with their associated probabilities 3086 are an output of the combination step 390” at Fig. 3-308B and ¶0121); and 
identifying said segment to be processed further if said highest probability is above a second highest threshold (Collet discloses that “[t]he output of the weight scaling step 307 is the hypotheses 308A on Latin ID of the character on the segmentation part, which are the same as the Latin ID hypotheses 306A, but associated now with transformed Latin probabilities 308B that can be compared directly with the probabilities 302B that the hypotheses 302A on the Asian ID of the character are correct. The one or several hypotheses 308A on Latin ID of the character on the segmentation part with their associated probabilities 3086 are an output of the combination step 390” at Fig. 3-308B and ¶0121).
f.	Regarding claim 6, Collet discloses a method according to claim 5, wherein step c) comprises the steps of: 
determining, for said identified segment, said highest probability and said second highest probability associated with said segment (Collet discloses that “[t]he output of the weight scaling step 307 is the hypotheses 308A on Latin ID of the character on the segmentation part, which 
determining, for said identified segment, a difference between said highest probability and said second highest probability (Collet discloses that “[t]he output of the weight scaling step 307 is the hypotheses 308A on Latin ID of the character on the segmentation part, which are the same as the Latin ID hypotheses 306A, but associated now with transformed Latin probabilities 308B that can be compared directly with the probabilities 302B that the hypotheses 302A on the Asian ID of the character are correct. The one or several hypotheses 308A on Latin ID of the character on the segmentation part with their associated probabilities 3086 are an output of the combination step 390” at Fig. 3-308B and ¶0121); and 
identifying said segment to be processed further if said difference is below a predetermined likelihood difference threshold (Collet discloses that “[t]he output of the weight scaling step 307 is the hypotheses 308A on Latin ID of the character on the segmentation part, which are the same as the Latin ID hypotheses 306A, but associated now with transformed Latin probabilities 308B that can be compared directly with the probabilities 302B that the hypotheses 302A on the Asian ID of the character are correct. The one or several hypotheses 308A on Latin ID of the character on the segmentation part with their associated probabilities 3086 are an output of the combination step 390” at Fig. 3-308B and ¶0121).
	g.	Regarding claim 7, Collet discloses a method according to claim 1, wherein step c) comprises the steps of: 
determining, for said identified segment, [[the]] a highest probability associated with a first neighboring segment and [[the]] a highest probability associated with a second neighboring segment (Collet discloses that “[t]he output of the weight scaling step 307 is the hypotheses 
identifying said segment to be processed further if said highest neighboring probability of said first neighboring segment or said second neighboring segment is below a predetermined highest neighbor likelihood threshold (Collet discloses that “[t]he output of the weight scaling step 307 is the hypotheses 308A on Latin ID of the character on the segmentation part, which are the same as the Latin ID hypotheses 306A, but associated now with transformed Latin probabilities 308B that can be compared directly with the probabilities 302B that the hypotheses 302A on the Asian ID of the character are correct. The one or several hypotheses 308A on Latin ID of the character on the segmentation part with their associated probabilities 3086 are an output of the combination step 390” at Fig. 3-308B and ¶0121).

h.	Regarding claim 8, Collet discloses a method according to claim 1, wherein step c) comprises the steps of: 
determining, for said identified segment, a bounding box of said segment and a neighboring bounding box of a neighboring segment (Collet discloses that “[t]he segmentation divides first the image of the string of characters 101 into four segmentation parts 602, 603, 604 and 605 to generate a first plurality 601 of segmentation parts. Then, the single character classification analyzes the first segmentation part 602 and generates n602 hypotheses C.sub.802-1 to C.sub.602-n602, each hypothesis C.sub.602-i having an associated probability P.sub.602-1. Then, the single character classification analyzes the second segmentation part 603 and generates n603 hypotheses C.sub.603-1 to C.sub.603-n603, each hypothesis 
determining, for said identified segment, a distance between the bounding box and the neighboring bounding box (Collet discloses that “[t]he segmentation divides first the image of the string of characters 101 into four segmentation parts 602, 603, 604 and 605 to generate a first plurality 601 of segmentation parts. Then, the single character classification analyzes the first segmentation part 602 and generates n602 hypotheses C.sub.802-1 to C.sub.602-n602, each hypothesis C.sub.602-i having an associated probability P.sub.602-1. Then, the single character classification analyzes the second segmentation part 603 and generates n603 hypotheses C.sub.603-1 to C.sub.603-n603, each hypothesis C.sub.603-1 having an associated probability P.sub.603-i. The single character classification is repeated four times, since the first plurality 601 of segmentation parts contains four segmentation parts 602, 603, 604 and 605” at Fig. 5 and ¶0129); and 
identifying said segment to be processed further if said distance is below a predetermined bounding box threshold (Collet discloses that “[t]he segmentation divides first the image of the string of characters 101 into four segmentation parts 602, 603, 604 and 605 to generate a first plurality 601 of segmentation parts. Then, the single character classification analyzes the first segmentation part 602 and generates n602 hypotheses C.sub.802-1 to C.sub.602-n602, each hypothesis C.sub.602-i having an associated probability P.sub.602-1. Then, the single character classification analyzes the second segmentation part 603 and generates n603 hypotheses C.sub.603-1 to C.sub.603-n603, each hypothesis C.sub.603-1 having an associated probability P.sub.603-i. The single character classification is repeated four times, since the first plurality 601 of segmentation parts contains four segmentation parts 602, 603, 604 and 605” at Fig. 5 and ¶0129).

determining, for said identified segment, a starting point and a width of said segment (Collet discloses that “the segmentation divides the image of the string of characters 101 into six segmentation parts 607, 608, 609, 610, 611 and 612 to generate a second plurality 602 of segmentation parts. Then, the single character classification analyzes the first segmentation part 607 and generates n607 hypotheses C.sub.607-1 to C.sub.607-n607, each hypothesis C.sub.607-i having an associated probability P.sub.607-i. Then, the single character classification analyzes the second segmentation part 608 and generates n608 hypotheses C.sub.608-1 to C.sub.608-n608, each hypothesis C.sub.608-1 having an associated probability P.sub.608-1. The single character classification is repeated six times, since the second plurality 606 of segmentation parts contains six segmentation parts 607, 608, 609, 610, 611 and 612” at Fig. 5 and ¶0130); 
determining, for said identified segment, by a segmentation module [[(123)]] in the second OCR engine [[(120)]], an expected width of a segment at said starting point (Collet discloses that “the segmentation divides the image of the string of characters 101 into six segmentation parts 607, 608, 609, 610, 611 and 612 to generate a second plurality 602 of segmentation parts. Then, the single character classification analyzes the first segmentation part 607 and generates n607 hypotheses C.sub.607-1 to C.sub.607-n607, each hypothesis C.sub.607-i having an associated probability P.sub.607-i. Then, the single character classification analyzes the second segmentation part 608 and generates n608 hypotheses C.sub.608-1 to C.sub.608-n608, each hypothesis C.sub.608-1 having an associated probability P.sub.608-1. The single character classification is repeated six times, since the second plurality 606 of segmentation parts contains six segmentation parts 607, 608, 609, 610, 611 and 612” at Fig. 5 and ¶0130); 

identifying said segment to be processed further if said ratio is outside of a predetermined range (Collet discloses that “the segmentation divides the image of the string of characters 101 into six segmentation parts 607, 608, 609, 610, 611 and 612 to generate a second plurality 602 of segmentation parts. Then, the single character classification analyzes the first segmentation part 607 and generates n607 hypotheses C.sub.607-1 to C.sub.607-n607, each hypothesis C.sub.607-i having an associated probability P.sub.607-i. Then, the single character classification analyzes the second segmentation part 608 and generates n608 hypotheses C.sub.608-1 to C.sub.608-n608, each hypothesis C.sub.608-1 having an associated probability P.sub.608-1. The single character classification is repeated six times, since the second plurality 606 of segmentation parts contains six segmentation parts 607, 608, 609, 610, 611 and 612” at Fig. 5 and ¶0130).
j.	Regarding claim 10, Collet discloses a method according to claim 1, wherein step c) is performed by the second OCR engine [[(120)]] (Collet discloses second single character classification at Fig. 3-305 and ¶¶0113-0114).

segmenting, by a segmentation module [[(123)]] in the second OCR engine [[(120)]], a segment of the one or more identified segments into one or more second segments (Collet discloses that “the segmentation divides the image of the string of characters 101 into six segmentation parts 607, 608, 609, 610, 611 and 612 to generate a second plurality 602 of segmentation parts. Then, the single character classification analyzes the first segmentation part 607 and generates n607 hypotheses C.sub.607-1 to C.sub.607-n607, each hypothesis C.sub.607-i having an associated probability P.sub.607-i. Then, the single character classification analyzes the second segmentation part 608 and generates n608 hypotheses C.sub.608-1 to C.sub.608-n608, each hypothesis C.sub.608-1 having an associated probability P.sub.608-1. The single character classification is repeated six times, since the second plurality 606 of segmentation parts contains six segmentation parts 607, 608, 609, 610, 611 and 612” at Fig. 5 and ¶0130); 
if a second segment has been processed by the first OCR engine [[(110)]], retrieving, from the first OCR engine [[(110)]], a plurality of hypotheses for said second segment (Collet discloses that “the segmentation divides the image of the string of characters 101 into six segmentation parts 607, 608, 609, 610, 611 and 612 to generate a second plurality 602 of segmentation parts. Then, the single character classification analyzes the first segmentation part 607 and generates n607 hypotheses C.sub.607-1 to C.sub.607-n607, each hypothesis C.sub.607-i having an associated probability P.sub.607-i. Then, the single character classification analyzes the second segmentation part 608 and generates n608 hypotheses C.sub.608-1 to C.sub.608-n608, each hypothesis C.sub.608-1 having an associated probability P.sub.608-1. The single character classification is repeated six times, since the second plurality 606 of segmentation parts contains six segmentation parts 607, 608, 609, 610, 611 and 612” at Fig. 5 and ¶0130); 

determining, by a classifier [[(124)]] of the second OCR engine [[(120)]], a probability associated with one or more of said plurality of hypotheses (Collet discloses that “[t]he output of the weight scaling step 307 is the hypotheses 308A on Latin ID of the character on the segmentation part, which are the same as the Latin ID hypotheses 306A, but associated now with transformed Latin probabilities 308B that can be compared directly with the probabilities 302B that the hypotheses 302A on the Asian ID of the character are correct. The one or several hypotheses 308A on Latin ID of the character on the segmentation part with their associated probabilities 3086 are an output of the combination step 390’ at Fig. 3-308A and Fig. 3-308B and ¶0121).
	l.	Regarding claim 12, claim 12 is analogous and corresponds to claim 1 for further explanation. See rejection of claim 1 for further explanation.
m.	Regarding claim 13, Collet discloses a non-transitory computer readable medium storing a program, which when loaded on a computerized system, causes the computerized system to execute a method according to claim 1 (Collet discloses that “a 
n.	Regarding claim 14, Collet discloses a system [[(100)]] for optical character recognition, OCR, of a character string in a text image [[(10)]], the system [[(100)]] comprising:
a first OCR engine [[(110)]] comprising ((Collet discloses a first single character classification that has a segmentation feature into several strings at Fig. 3-301 and Fig. 5 and ¶¶0126 and 128-130)): 
a first segmentation module [[(112)]] configured for segmenting the character string into one or more segments (Collet discloses a first single character classification that has a segmentation feature into several strings at Fig. 3-301 and Fig. 5 and ¶¶0126 and 128-130); and 
a first classifier [[(114)]] configured for determining one or more hypotheses on at least one segment of the character string, each hypothesis being associated with a probability (Collet discloses that “several hypotheses 302A on the ID of the character represented by the segmentation part 351 and associated probabilities 302B” at Figs. 3-302A and 3-302B and ¶¶0109-0113); 
a second OCR engine [[(120)]] ((Collet discloses second single character classification at Fig. 3-305 and ¶¶0113-0114)) comprising:
a segment identification module [[(122)]] configured for, subsequently to determining one or more hypotheses on each segment of the character string, identifying a segment of the character string for further processing (Collet discloses that “[t]he output of the weight scaling step 307 is the hypotheses 308A on Latin ID of the character on the segmentation part, which are the same as the Latin ID hypotheses 306A, but associated now with transformed Latin probabilities 308B that can be compared directly with the probabilities 302B that the hypotheses 302A on the Asian ID of the character are correct. The one or several hypotheses 308A on Latin ID of the character on the segmentation part with their associated probabilities 3086 are an output of the combination step 390” at Fig. 3-308B and ¶0121); and 
a second segmentation module [[(123)]] and a second classifier [[(124)]] configured for applying a second OCR to the identified segment (Collet discloses that “[t]he output of the weight scaling step 307 is the hypotheses 308A on Latin ID of the character on the segmentation part, which are the same as the Latin ID hypotheses 306A, but associated now with transformed Latin probabilities 308B that can be compared directly with the probabilities 302B that the hypotheses 302A on the Asian ID of the character are correct. The one or several hypotheses 308A on Latin ID of the character on the segmentation part with their associated probabilities 3086 are an output of the combination step 390” at Fig. 3-308B and ¶0121).
o.	Regarding claim 16, Collet discloses a system [[(11)]] according to claim 14 [[or 15]], wherein the first OCR engine [[(110)]] is faster than the second OCR engine [[(120)]] (Collet discloses that “the second single character classification 305 designed for Latin characters as will be described later, which increases the accuracy of the overall OCR method but decreases its speed” at ¶0113).
p.	Regarding claim 17, Collet discloses a system [[(11)]] according to claim 14, wherein the second OCR engine [[(120)]] is more accurate than the first OCR engine [[(110)]] (Collet discloses that “the second single character classification 305 designed for Latin characters as will be described later, which increases the accuracy of the overall OCR method but decreases its speed” at ¶0113).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 609